Citation Nr: 1605029	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  04-38 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right hand fracture, to include acute gouty arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned Veterans Law Judge at an December 2015 video conference hearing.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to provide the Veteran with a VA medical examination.  VA has a "duty to assist" veterans that includes an obligation to provide a medical examination.  38 C.F.R. § 3.159(c).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An examination is required when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran testifies that he was involved in a fight during service that led to injuries to his head and hand.  He alleges that he sought treatment at the sick bay a week after the fight because his hand was swollen and he could not bend it.  The Veteran states that the medical personnel provided an x-ray, which showed he had a broken bone in the middle finger of his right hand; however, the Veteran reports that the medical personnel told him he did not need a cast because the bone had already begun to mend.  A May 2004 VA examination notes that the Veteran's right hand is swollen and tender and that he experiences pain while moving his right hand.  This May 2004 examination diagnoses the Veteran with acute gouty arthritis but does not address the cause of this condition.  If the Board finds the Veteran's testimony is competent and credible evidence of an in-service injury, there may be a relationship between the in-service finger injury and his current right hand condition, which share symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right hand condition, to include acute gouty arthritis, was incurred in or related to his military service.  In making this determination, the examiner should accept as true the Veteran's account that he broke a bone in his middle finger during a fight, which caused swelling and affected movement but did not require a cast.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplementary statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


